On February 5, 2004, the defendant was sentenced to the following: Count I: Operation of Unlawful Clandestine Laboratory, a Felony: Fifteen (15) years in the Montana State Prison; Count II: Criminal Possession of Dangerous Drugs With Intent to Distribute, a Felony: Fifteen (15) years in the Montana State Prison; and Count III: Criminal Possession of Dangerous Drugs With Intent to Distribute, a Felony: Fifteen (15) years in the Montana State Prison. Sentences are to run concurrently.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant advised the Division he wished to have counsel present. The state was represented by Dennis Paxinos.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be continued to August 2004.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.